Citation Nr: 0109805	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits beyond age 23.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The appellant's father (also referred to as the serviceman) 
had recognized service for which he was entitled to payment 
from December 1941 to June 1942, and from August 1945 to June 
1946.  He was a prisoner of war from May 10 to June 2, 1942.  
He received a dishonorable discharge in June 1946, while in 
absent without leave status.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO).  The RO determined that the appellant was not eligible 
for VA benefits, to include DIC, death pension, or accrued 
benefits by a surviving spouse or child, because she was not 
considered a child for VA purposes.  



FINDINGS OF FACT

1.  The RO has informed the appellant of the evidence needed 
to support her claim and has obtained any relevant evidence 
designated by the appellant.  

2.  The appellant was born August [redacted], 1948.

3.  The serviceman was given a dishonorable discharge for 
willful and persistent misconduct.  




CONCLUSIONS OF LAW

1.  The requirements for recognition of the appellant as the 
child of the veteran, for purposes of payment of VA death 
pension and/or DIC benefits, have not been met.  38 U.S.C.A. 
§§ 101(4), 5107 (West 1991); 38 C.F.R. §§ 3.57 (2000).

2.  The serviceman was awarded a dishonorable discharge for 
willful and persistent misconduct.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By way of history, in February 1974, the Army Reserve 
Personnel Center (ARPERCEN) verified that the serviceman was 
discharged or released because of willful and persistent 
misconduct, and that his discharge was considered to have 
been issued under dishonorable conditions, as he was absent 
without leave from August 16, 1945 up until discharge in June 
30, 1946.  

The certificate of death reflects that the serviceman died in 
June 1993.  

The appellant claimed entitlement to VA benefits in June 
1998.  In association with her application, she submitted a 
private medical statement pertaining to her father's cause of 
death.  

By letter dated in March and July 1999, and June 2000, the RO 
notified the appellant of the evidence necessary to 
substantiate her claim.  

In association with a statement in support of her claim 
received in July 2000, the appellant submitted a baptismal 
certificate.  Her date of birth is shown as August [redacted], 1948. 

In her notice of disagreement, received in March 2000, the 
appellant reported that she was in excess of 40 years of age.  

Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).

Benefits are not payable where the former service member was 
discharged or released by reason of a discharge under other 
than honorable conditions  issued as a result of an absence 
without official leave (AWOL) for a  continuous period of at 
least 180 days.  This bar to benefit entitlement  does not 
apply if there are compelling circumstances to warrant the  
prolonged unauthorized absence.  If a person was discharged 
or released by reason of the sentence of a general court-
martial, only a finding of insanity (paragraph (b) of this 
section) or a decision of a board of correction of records 
established  under 10 U.S.C.A. § 1552 can establish basic 
eligibility to receive  Department of Veterans Affairs 
benefits. 

The following factors will be considered in determining 
whether there are compelling circumstances to  warrant the 
prolonged unauthorized absence.  (i) Length and character of 
service exclusive of the period of  prolonged AWOL.  Service 
exclusive of the period of prolonged AWOL should  generally 
be of such quality and length that it can be characterized as  
honest, faithful and meritorious and of benefit to the 
Nation.  (ii) Reasons for going AWOL.  Reasons which are 
entitled to be given  consideration when offered by the 
claimant include family emergencies or  obligations, or 
similar types of obligations or duties owed to third  
parties.  The reasons for going AWOL should be evaluated in 
terms of the  person's age, cultural background, educational 
level and judgmental  maturity.  Consideration should be 
given to how the situation appeared to  the person himself or 
herself, and not how the adjudicator might have  reacted.  
Hardship or suffering incurred during overseas service, or as 
a  result of combat wounds of other service-incurred or 
aggravated  disability, is to be carefully and 
sympathetically considered in  evaluating the person's state 
of mind at the time the prolonged AWOL  period began.  (iii) 
A valid legal defense exists for the absence which would have  
precluded a conviction for AWOL.  Compelling circumstances 
could occur as  a matter of law if the absence could not 
validly be charged as, or lead  to a conviction of, an 
offense under the Uniform Code of Military  Justice.  For 
purposes of this paragraph the defense must go directly to  
the substantive issue of absence rather than to procedures,  
technicalities or formalities.  38 C.F.R. § 3.12(b) (2000).

The term "child" of the veteran means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
(i) Who is under the age of 18 years; or (ii) Who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) Who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
C.F.R. § 3.57 (2000).

Analysis

VA's duty to provide notice and assist the appellant in 
developing the evidence in support of her claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the appellant of the evidence needed to 
substantiate her claim.  VA also has a duty to assist her in 
obtaining such evidence, provided the evidence is 
sufficiently identified and she provides the necessary 
release to obtain the evidence.  VA has no duty to assist the 
appellant in developing the evidence unless a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5103 and 
5103A).

There is no indication that the appellant's application is 
incomplete.

By letter dated in March 1999, the RO informed the appellant 
of the need to submit evidence the service member's service 
was "honorable."  The RO enclosed excerpts of the 
provisions of 38 C.F.R. § 3.12 (2000), pertaining to 
determinations of character of discharge.  She has not 
reported evidence that the RO has failed to obtain.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that VA 
has fulfilled its obligation to assist her in the development 
of the facts of her case.  

The statement of the case and a letter dated in July 1999, 
served to advise the appellant of the criteria for 
recognition as the child of a veteran, and implicitly inform 
her of the evidence that would be needed to substantiate her 
claim.

In some circumstances, the VCAA requires that VA afford 
examinations.  In this case the only possible need for an 
examination would be to determine whether the appellant was 
permanently precluded from self-support prior to reaching the 
age of 18.  However, the appellant has not contended that she 
was so disabled prior to age 18, nor is there any evidence 
suggesting that she was precluded from self support prior to 
age 18.

There are two barriers to awarding VA benefits to the 
appellant.  First she is claiming benefits on the basis of 
being the child of a veteran, namely her father.  The service 
department has determined that the nature of that service was 
dishonorable.  A dishonorable discharge precludes recognition 
as a veteran for VA purposes.  The service department has 
reported that the veteran had more than 180 days of AWOL 
status.  

The appellant has asserted that her father was a prisoner of 
war.  The length and character of service is a factor in 
determining whether there were compelling circumstances for 
the prolonged absence.  The service member's status as a POW 
could go to the character of his service, and the service 
department has certified that the service member was a 
prisoner of war from May 10 to June 2, 1942.  However, the 
service department has also certified that other than his 
period of AWOL, the service member had service for which he 
was entitled to payment only from December 8, 1941 to June 2, 
1942.  This period of good service was less than the period 
during which he was AWOL.  His relatively brief period of 
good service, including the approximately 23 days as a 
prisoner of war, is outweighed by his much longer period of 
being AWOL without explanation.  

Neither the appellant, nor the appellant's father during his 
lifetime, offered any reasons for his going AWOL.  There is 
no other evidence of compelling reasons for having gone AWOL, 
nor is there any evidence that he was insane.  Thus the Board 
must conclude that the character of the service member's 
service would preclude his recognition as a veteran.

The second barrier to the appellant's recognition as the 
child of a veteran, is that she is undisputedly in excess of 
23 years old.  She has not contended, nor is there evidence, 
that she became permanently incapable of self support prior 
to reaching the age of 18.  Thus, she is not considered a 
"child" for VA purposes as that term is defined in 38 C.F.R. 
§ 3.57(a).  Accordingly, the Board must deny the appellant's 
claim.  



ORDER

Entitlement to VA death benefits beyond age 23 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

